Citation Nr: 0515771	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  00-03 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than March 30, 1996, 
for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from May 1973 to 
April 1975.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a July 1999 rating decision in 
which the RO granted the veteran's claim for a TDIU, 
effective August 14, 1996.  In August 1999, the veteran filed 
a notice of disagreement (NOD) with the assigned effective 
date.  The RO issued a statement of the case (SOC) in 
November 1999, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
December 1999.  

In an August 2001 decision, the Board granted an earlier 
effective date of May 17, 1996 for the award of a TDIU.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In March 2003, 
counsel for the Secretary and the veteran filed a joint 
motion for remand with the Court to vacate the August 2001 
Board decision.  By Order later in March 2003, the Court 
granted the motion, vacating the Board's August 2001 decision 
to the extent that it denied an effective date earlier than 
May 17, 1996, for the award of a TDIU, and remanding the 
matter to the Board for further proceedings consistent with 
the joint motion.  

In October 2003, the Board remanded the veteran's claim to 
the RO for additional development.  Following completion of 
the requested action, the RO granted an earlier effective 
date of March 30, 1996, for the veteran's award of a TDIU (as 
reflected in a December 2004 rating decision and February 
2005 supplemental SOC (SSOC)), and returned the claim to the 
Board.  

Twice in March 2005, the Board received the same additional 
written argument from the veteran.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  On January 28, 1991, the veteran filed claims for 
increased ratings for his service-connected low back and 
right knee disabilities and for service connection for a neck 
disability, claimed as secondary to the service-connected low 
back condition.  

3.  Effective January 28, 1991, the veteran was assigned a 60 
percent rating for service-connected postoperative disc 
herniation of L5-S1; a 20 percent rating for service-
connected post-traumatic arthritis of the cervical spine; a 
10 percent rating for service-connected left knee 
instability; and a 10 percent rating for service-connected 
chondromalacia of the right patella; the combined evaluation 
is 70 percent.  

4.  The veteran filed a formal claim for a TDIU on April 29, 
1997.  

5.  The earliest indication of record that the veteran may 
have been too disabled to work due to his service-connected 
back disability was a statement filed by the veteran's 
representative on May 17, 1996, which noted that the veteran 
had last worked on March 29, 1996, due to his back 
disability.  

6.  The overall evidence does not reflect that, prior to 
March 29, 1996, the veteran's service-connected disabilities 
rendered him unable to obtain or retain substantially gainful 
employment.




CONCLUSION OF LAW

The criteria for an effective date earlier than March 30, 
1996, for the award of TDIU are not met. 38 U.S.C.A. §§ 5103, 
5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 
3.157, 3.159, 3.340, 3.341, 3.400, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38  
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).   
To implement the provisions of the law, VA promulgated  
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through an August 2004 notice letter, a November 1999 SOC and 
February 2005 SSOC, the RO notified the veteran of the legal 
criteria governing his claim, the evidence that had been 
considered in connection with the appeal, and the bases for 
the RO's decision.  After each, the veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the August 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and what evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Additionally, the RO 
invited the veteran to submit evidence in his possession in 
support of his claim.  

Also as regards VA's notice requirements, the Board notes 
that, in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that proper VCAA notice 
should notify the claimant of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As indicated above, the  
Board finds that the four content of notice requirements have 
been met in this case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided both before and 
after the July 1999 rating action on appeal; however, in this 
case, such makes sense, inasmuch as the VCAA was not enacted 
until November 2000, more than one year after the July 1999 
rating decision.  Moreover, the Board finds that any lack of 
pre-adjudication notice in this case has not, in any way, 
prejudiced the veteran.  

As indicated above, the November 1999 SOC and the February 
2005 SSOC notified the veteran what was needed to 
substantiate his claim and also identified the evidence that 
had been considered with respect to the claim.  Furthermore, 
the August 2004 notice letter advised the veteran of VA's 
responsibilities to notify and assist him with respect to his 
claim.  After the SOC and SSOC, the notice letter, as well as 
the August 2001 Board decision and the October 2003 Board 
remand, the veteran was afforded an opportunity to respond.    

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with VA's duty to assist in connection with the claim on 
appeal.  The veteran's vocational rehabilitation file has 
been reviewed and considered, and all pertinent records have 
been associated with the claims file.  In July 2003, the 
veteran submitted an Individual Unemployability Assessment 
from Carl Barchi, M.Ed., CDMS, a vocational specialist.  
Following the Board's October 2003 remand, the veteran 
submitted a February 2004 addendum (update) to the July 2003 
Individual Unemployability Assessment.  In response to the 
August 2004 notice letter, the veteran submitted additional 
argument in support of his claim (in March 2005) but has not 
submitted any additional evidence.  Significantly, neither 
the veteran nor his attorney has identified, and the record 
does not otherwise indicate, existing records pertinent to 
the claim on appeal that need to be obtained.  

As is noted in the December 1999 VA Form 9, the veteran has 
requested a retrospective medical opinion regarding the 
question of whether he was totally disabled due to his 
service-connected disabilities prior to March 30, 1996.  The 
Board notes that effective date claims generally involve a 
determination as to when the claim was received, or when 
entitlement to certain benefits arose.  However, under the 
laws and regulations governing effective dates of awards, the 
date of the filing of a claim, more often than not, is the 
controlling factor.  For the reasons explained in more detail 
below, such later-developed evidence as a "retrospective 
medical opinion," even if establishing earlier entitlement, 
would not affect the outcome of the claim on appeal for an 
earlier effective date for the award of a TDIU.  As the Board 
finds that such evidence is not necessary for the resolution 
of the claim on appeal, further development in this regard is 
not warranted.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.  

II.  Background

In an August 1975 decision, the RO granted service connection 
for chronic lumbosacral strain and for chondromalacia of the 
right patella, and assigned each disability a 10 percent 
rating, effective May 1, 1975.  On January 28, 1991, the 
veteran filed a claim for increased ratings for his service-
connected low back and right knee disabilities, and for 
service connection for a neck disability as secondary to the 
service-connected low back disability.

A December 1991 report of VA examination reflects a finding 
that the veteran was 5' 8" and weighed 334 pounds, down from 
400 pounds.  The diagnoses were old injury to the cervical 
spine with post-traumatic osteophytes at the C5 and C6 
levels; bilateral sensory radiculopathy with painful limited 
motion; post-traumatic chondromalacia of the right knee 
patella; and post-traumatic chronic lumbosacral strain.  

The report of a September 1992 VA neurological consultation 
reflects an assessment of chronic low back pain.  The veteran 
was felt to be a questionable rehabilitation candidate.  

A May 1993 progress note reflects the veteran's report that 
he had done a variety of jobs since 1988 such as carpenter, 
handyman, etc., but had not been working recently.  

A July 1993 rehabilitation-counseling note reflects the 
veteran's report that he had resigned from a federal civilian 
job as a warehouseman in 1988 because he felt he was never 
going to be promoted.  Since then, he had been unable to find 
work and his medical problems had worsened.  The veteran 
reported that he wasn't sure what work he could perform 
because he could not sit, stand or walk for very long without 
resting, and he needed to take medication, which caused 
drowsiness.  It was noted that the veteran was dependent on 
his parents for his living needs.  The rehabilitation 
specialist noted that the veteran possibly would not be a 
feasible candidate for vocational services.  Later in July 
1993, the rehabilitation specialist referred the veteran to 
rehabilitation medicine for purposes of an evaluation.  The 
evaluation findings reflect, in part, that the veteran was 
able to do light-duty work, and that a treating physical 
therapist felt the veteran could lift at least 50 pounds.  

In an August 1993 statement, a private physical therapist 
(P.T.) noted that the veteran was discouraged with his 
perceived employment opportunities due to his low back 
disability.  The P.T. noted that his assessment of the 
veteran's disability was inconclusive, but that it did not 
appear that psychosocial and behavior factors were affecting 
the veteran.  

A September 1993 VA treatment record reflects that the 
veteran was unemployed.  

On November 1993 VA joints examination, the veteran 
complained of chronic neck pain with numbness in both hands, 
low back pain with numbness in the lower extremities, and 
right knee pain, especially when going down stairs.  The 
diagnoses were chronic lumbar sprain and right chondromalacia 
of the knee.  An associated VA Form 21-2545 (Report of 
Medical Examination for Disability Evaluation) notes the 
veteran's report that he was unemployed.  

During a May 1994 hearing at the RO, the veteran testified 
that his service-connected disabilities made it very 
difficult for him to perform his duties as a supply clerk.  

In November 1995, the RO received a July 1995 report of a 
disability examination performed by Kenneth Fish, D.O., for 
Social Security Administration (SSA) disability benefits 
purposes.  The report reflects an assessment of cervical 
spine pain with radiculopathy, low back pain with 
radiculopathy, as well as computed tomography (CT) scan 
evidence of neuroforaminal encroachment in the L5-S1 
vertebrae.  Dr. Fish noted that the veteran should be able to 
perform a job that did not require a lot of lifting, stooping 
or bending.  Also received in November 1995 was a copy of an 
SSA determination letter, dated in October 1995, which 
reflects that the veteran was found to be disabled as of 
September 22, 1994.  The letter further noted that the 
veteran was not eligible to received monthly social security 
checks although he would have Medicare health insurance 
protection starting in March 1997.  

Later in November 1995, the RO received a statement from 
Daniel T. Root, M.D., dated in August 1995, who identified 
himself as the veteran's family physician.  Dr. Root noted 
the veteran's complaints of low back pain most of the time 
with additional radiation.  Dr. Root reported a diagnosis of 
marked osteoarthritis of the cervical spine and lumbar spine 
with osteophyte formation, facet joint hypertrophy and 
arthritis with disc bulging, all of which contributed to 
nerve root entrapment in both the cervical and lumbar spine.  
Dr. Root also reported that the veteran had recently been 
unemployed but had now started working at a military base 
repairing helicopters.  According to Dr. Root, the veteran 
believed such a job for him was good because he wouldn't have 
to do much heavy lifting, and this would allow him to protect 
his back more.  

In January 1996, the RO received a letter from a treating VA 
physician that noted that the veteran suffered from severe 
osteoarthritis of the spine, including the cervical spine, 
and should not be on his feet for periods exceeding one half 
hour and should not lift any weight beyond ten pounds.  An 
associated Employee Functional Evaluation form, dated in 
February 1996, notes that the veteran could sit for eight 
hours in addition to stand and walk for three hours each.  
The veteran could also lift and carry up to ten pounds.  

In May 1996, the veteran's representative submitted various 
private medical records, to include an April 1996 medical 
treatment note from Dr. Root, which indicated that the 
veteran was currently unable to work because of his back 
problems, and would be unable to work at least until he was 
further evaluated.  In a VA Form 21-4138 (Statement in 
Support of Claim) accompanying the submitted documents, the 
veteran's representative indicated that the veteran was 
currently on disability leave from his job as of March 29, 
1996.

Also in May 1996, the RO received an SSA disability report, 
dated in May 1995, which included all associated medical 
records with the disability determination.  In particular, 
the records reflected the veteran's report that he worked as 
a warehouseman from November 1976 to April 1988, at a wage of 
$9.50 per hour; as a handyman from April 1988 to April 1994 
at a wage of $10.00 per hour; and as a supply clerk from 
April 1994 to September 1994 at a wage of $9.05 per hour.  
The veteran stated that he worked all these jobs five days 
per week, and that he had resigned from his warehouse worker 
position and had been laid off from his supply clerk 
position.  In a subsequent work activity report, the veteran 
noted that he had been employed as a janitor from May 23, 
1995, to June 1, 1995, seven days a week for four hours per 
day.  He stated that he made $4.25 per hour, and had to quit 
because he could not do the work.  The SSA determination of 
the veteran's disability was based on medical findings of 
obesity, as a primary cause, and osteoarthrosis and allied 
disorders, as secondary causes.

In June 1996, the veteran underwent a right L5-S1 lumbar 
laminectomy.  Also in June 1996, John Krawchenko, M.D., 
stated that the veteran was totally disabled from any type of 
gainful occupation due to his low back condition.  A July 
1996 statement from Dr. Krawchenko noted that the veteran was 
totally disabled, and that this could most likely end up 
being permanent.  

In April 1997, the veteran filed a VA Form 21-8940 (Veteran's 
Application for Increased Compensation Based on 
Unemployability).  The veteran reported that he had worked 40 
hours per week as a supply clerk from April 1994 to September 
1994, had lost two weeks of work time due to illness, and 
that his highest gross earnings per month were $1,536.  He 
also reported that he had worked 40 hours per week as a 
warehouse helper from August 1995 to March 1996, had lost 
three weeks of work time due to illness, and that his highest 
gross earnings per month were $1,650.  Additionally, the 
veteran reported that the most he had ever earned in one year 
(1994) was $8,450, and the date he had become too disabled to 
work was March 29, 1996.  Along with his TDIU application, 
the veteran submitted a January 1992 letter from the State 
Civil Service Office pertaining to an application for a 
Correction Officer Trainee position, various letters dated 
between 1992 and 1997 concerning denials of applications for 
employment, as well as a copy of a February 1997 
Rehabilitation Plan.  

In a statement from the veteran (via a VA Form 21-4138), 
received in June 1997, he noted that the last time he had 
been employed in a salaried position was on March 29, 1996.  
He stated that he could no longer work due to his service-
connected disabilities.  

In a July 2003 Individual Unemployability Assessment, Mr. 
Barchi opined that the veteran's unemployability first began 
in January 1991.  In this respect, Mr. Barchi noted that 
while the veteran attempted to work after January 1991, he 
did so only because he was financially strapped and wasn't 
receiving sufficient VA disability benefits.  Mr. Barchi also 
noted that each time the veteran did return to work he never 
lasted for more than six months due to combined back problems 
and company financial issues.  Mr. Barchi indicated that the 
veteran applied for SSA benefits in 1994, which Mr. Barchi 
believed was consistent with the view that the veteran was 
not an appropriate job candidate after 1991.  Furthermore, 
Mr. Barchi noted that in July 1993, a VA rehabilitation 
specialist reported that the veteran probably was not 
feasible for vocational services due to service-related 
limitations.  

In a February 2004 addendum, Mr. Barchi noted that, with 
respect to the veteran's employment history, the 
inconsistency between the veteran having worked or not having 
worked from January 1991 to May 1996 was resolved by his 
reported earnings recorded during the noted period.  Mr. 
Barchi noted that the veteran worked sporadically or not at 
all during this period, and indicated that an individual with 
the veteran's orthopedic limitations and neglible earnings 
record could not be said to be gainfully employed.  

In written argument submitted to the RO in March 2005, the 
veteran noted that his employment as a supply clerk from 
April 8, 1994, to September 27, 1994, and as a warehouse 
helper from August 4, 1995, to March 29, 1996, was sporadic 
in nature and not gainful employment.  

III.  Analysis

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  If, however, it is factually ascertainable that an 
increase in disability had occurred within the one year 
immediately preceding the date of receipt of the claim, then 
the veteran can receive this earlier effective date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Any communication or action indicating an intent to apply for 
a benefit may be considered an informal claim.  38 C.F.R. § 
3.155.  

VA or uniformed services medical records may form the basis 
of an informal claim for increased benefits where a formal 
claim of service connection has already been allowed.  38 
C.F.R. § 3.157 (2004).  Under the provisions of 38 C.F.R. § 
3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  The 
provisions of this regulation apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  

As indicated above, effective January 28, 1991, the veteran 
was assigned a 60 percent rating for postoperative disc 
herniation of L5-S1, a 20 percent rating for post-traumatic 
arthritis, a 10 percent rating for left knee instability, and 
a 10 percent rating for chrondromalacia of the right patella, 
for a combined rating of 70 percent.  With a single 
disability rated as 60 percent disabling, and a combined 
evaluation of 70 percent for all the veteran's service-
connected disabilities, the veteran met the schedular 
criteria for consideration of a TDIU from January 28, 1991.  
See 38 C.F.R. § 4.16.  

However, as noted above, the veteran did not file a formal 
application for a TDIU (VA Form 21-8940) until April 29, 
1997.  The RO has determined that the veteran's then acting 
service representative established the veteran's 
unemployability on May 17, 1996, when the RO received a 
statement that the veteran had last worked on March 29, 1996, 
due to service-connected disability.  As March 30, 1996 is 
the day after the date the veteran last reportedly worked 
full time, the RO assigned that date as the effective date 
for the TDIU.  See 38 C.F.R. §§ 3.400, 3.400(o)(2).  

In this case, the veteran contends that the effective date of 
his TDIU award should be January 28, 1991, the date on which 
he filed claims for increased ratings for his service-
connected low back and right knee disabilities; that date is 
the effective date for his combined service-connected 
disability rating of 70 percent.  He asserts that for the 
time period on and after January 28, 1991, his employment was 
sporadic and not gainful.  

A TDIU is "merely an alternate way to obtain a total 
disability rating without being rated 100 percent disabled 
under the rating schedule."  Norris v. West, 12 Vet. App. 
413, 421 (1999).  In essence, a TDIU claim is a type of 
increased rating claim.  Accordingly, under 38 C.F.R. 
§ 3.155(c), a separate formal claim for TDIU is not necessary 
once a claim for an increased rating has been filed.  In 
these circumstances, VA must accept an informal request for 
TDIU as a claim.  Thus, any evidence in the claims file or 
under VA control submitted subsequent to the original 
increased rating claim that indicates that there is "current 
service-connected unemployability" requires adjudication of 
the "reasonably raised" claim for TDIU.  Id.; see also 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (Where a 
veteran: (1) submits evidence of a medical disability; (2) 
makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied with respect to a TDIU.)  

VA's General Counsel has interpreted the Roberson decision as 
indicating that a claimant does not have to prove that he or 
she is 100 percent unemployable to establish an inability to 
maintain a substantially gainful occupation as required for a 
TDIU award pursuant to 38 C.F.R. § 3.340(a).  See VAOPGCPREC 
12-2001 (July 6, 2001).  Under 38 C.F.R. § 3.340(a), a total 
disability exists if there is impairment sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation. Moreover, while the term 
"substantially gainful occupation" is not defined by 
regulation, the Court has interpreted the term, as used in 
38 C.F.R. § 4.16(b), as referring "at a minimum, the ability 
to earn a living wage."  Bowling v. Principi, 15 Vet. App. 
1,7 (2001).  Additionally, a claimant is not engaged in a 
substantially gainful occupation if their annual income is 
below the poverty threshold for one person.  Id.  A 
determination whether a person is capable of engaging in a 
substantially gainful occupation must consider both that 
person's abilities and his employment history.  See Faust v. 
West, 13 Vet. App. 342, 355 (2000), citing Gleicher v. 
Derwinski, 2 Vet. App. 26, 28 (1991).  

The Board emphasizes that the sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself (in this case, the veteran's 
70 percent-combined rating effective January 28, 1991) is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Considering the evidence of record, to include the veteran's 
assertions, in light of the above-referenced legal authority, 
the Board find, regardless of whether the veteran is deemed 
to have filed an informal claim for a TDIU when he filed 
claims for increase on January 28, 1991, or whether his 
formal claim for a TDIU, filed on April 29, 1997, is 
considered the date of claim, the overall pertinent evidence 
simply does not reflect that, prior to March 29, 1996, the 
veteran's service-connected disabilities rendered him unable 
to obtain or retain substantially gainful employment.  

The evidence provided by the veteran reflects that he worked 
as a warehouse clerk up until 1988, and then as a handyman 
from April 1988 to April 1994 at a wage of $10.00 per hour.  
He reportedly worked five days per week.  Mr. Barchi has 
reported that the veteran had no taxable earnings in 1991, 
earned $1,018 in 1992 due to limited work because of back 
problems, and earned no taxable income in 1993.  The Board 
notes that medical evidence dated in 1993 reflects the 
veteran's report that he was not employed and that he worried 
about his ability to find work due to his service-connected 
disabilities. Particularly, in July 1993, a rehabilitation 
specialist reported that the veteran might not be a feasible 
candidate for vocational services.  However, a July 1993 
rehabilitation medicine note reflected that the veteran was 
able to perform light duty work and/or work that did not 
involve stooping, bending, or prolonged standing.  

In this case, the Board cannot find that, for the years 1991, 
1992, and 1993, the veteran was unemployable due to his 
service-connected disabilities.  In this regard, the record 
does not reflect any statements from a medical doctor or 
other qualified person that the veteran could not work or was 
incapable of working due to his service-connected 
disabilities, any statements on a hospitalization discharge 
summary that the veteran could not sustain employment at 
discharge or resume pre-hospital activities due to service-
connected disabilities, or any type of report that a service-
connected disability for which the veteran had been 
hospitalized resulted in interference with his ability to 
work or his daily activities.  Furthermore, other than the 
veteran's contentions and those of Mr. Barchi, the evidence 
of record in 1991, 1992, and 1993, does not demonstrate that 
the veteran was unable to engage in a substantially gainful 
occupation.  Particularly, the record during this period does 
not substantiate the veteran's reported lack of earnings, and 
the medical evidence does not indicate that the veteran was 
incapable of performing the physical and mental acts required 
by employment.  Van Hoose, 4 Vet. App. at 363.  

The Board also notes that, while the veteran questioned his 
ability to work in 1993, he did subsequently find employment 
beginning in April 1994.  The veteran reported that he found 
employment as a supply clerk at a wage of $9.05 per hour, 
from April 1994 to September 1994.  His position as a supply 
clerk was reportedly terminated due to his being laid off, 
although Mr. Barchi has also reported that the veteran's back 
disability played a factor in the veteran leaving that 
particular job.  The veteran has reported that during this 
period, he earned over $8,400.  While the veteran has 
contended that his wages earned during this period were not 
gainful, the Board notes that the $8,400 earned exceeds the 
United States Census Bureau's poverty threshold for one 
person for the calendar year 1994.  See www.census.gov.  As 
such, it cannot be said that the veteran was not able to earn 
a living wage or was not gainfully employed in 1994.  See 
Bowling, 15 Vet. App. at 7.  

The Board also notes that following his work as a supply 
clerk, the veteran was employed from May 1995 to June 1995 as 
a janitor.  He left the position due to his reported 
inability to do the work.  The RO was first made aware of 
this in May 1996, when it received records associated with 
the veteran's application for SSA disability benefits.  

The veteran was thereafter able to obtain employment in 
August 1995, and continued to work until March 1996 when he 
became too disabled to work.  In particular, in an August 
1995 report, Dr. Root reported that the veteran had recently 
been unemployed but had started working at a military base 
repairing helicopters.  The veteran believed such a job for 
him was good because he wouldn't have to do much heavy 
lifting, and this would allow him to protect his back more.  
At some point thereafter, the veteran began working as a 
warehouse helper, presumably with the same company, prior to 
becoming too disabled to work in March 1996.  The evidence of 
record during this period does not otherwise document the 
veteran's work-related earnings, or reflect that the veteran 
was not gainfully employed.  

The Board has considered that in October 1995, SSA ruled that 
the veteran was disabled effective September 22, 1994, due to 
"obesity" as well as "osteoarthrosis and allied disorder."  
The RO received a copy of the October 1995 award letter in 
November 1995.  The award letter noted that, while SSA had 
found the veteran to be disabled, he was not entitled to any 
monetary benefits for his disability.  According to Mr. 
Barchi, the veteran had reported that he was not eligible for 
monetary benefits due to the fact that he did not meet the 
earnings requirement necessary for such benefits.  The Board 
notes that an SSA finding that a veteran is unemployable, 
while relevant in considering a veteran's ability to engage 
in substantially gainful employment, is not a determinant.  
See Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. 
Principi, 3 Vet. App. 456, 461 (1992).  Here, the Board does 
not find, in connection with the other evidence of record, in 
particular the veteran's work history, that the veteran's 
award of SSA disability establishes that he was not able to 
engage in substantially gainful employment.  

Furthermore, the Board has given consideration to Mr. 
Barchi's report that the veteran's parents were dependent on 
him for their living needs; thus, the U.S. Census Bureau's 
poverty threshold monetary figure considered in relation to 
marginal employment, should have actually have been for three 
persons and not just for one.  The Board points out, however, 
that the only documentary evidence pertinent to this 
argument, a July 1993 rehabilitation-counseling note, 
reflects a report that the veteran was dependent on his 
parents for his living needs, not the other way around.  

In this case, as noted above, the RO found that the evidence 
of record supports the assignment of reflects an effective 
date of March 30, 1996, for the award of TDIU.  Applying the 
applicable legal authority to the case at hand, the Board 
finds no legal basis for assignment of a TDIU prior to that 
date.  The pertinent legal authority governing assignment of 
effective dates is clear and specific, and the Board is bound 
by such legal authority.

Under these circumstances, the claim for an effective date 
earlier than March 30, 1996, for the award of a TDIU, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the evidence pertinent to the question 
of whether the veteran was unable to obtain or retain 
substantially gainful employment prior to March 30, 1996, is 
not, at least, in relative equipoise--the pivotal question 
underlying this claim--that doctrine is not for application.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

An effective date earlier than March 30, 1996, for the award 
of a TDIU is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


